Title: To George Washington from Brigadier General Anthony Wayne, 19 November 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Acquakeneunk Bridge [N.J.] 19th Novr 1779
        
        I send you a Sacradotal Villain who came from new York the day before yesterday he effects a total Ignorance of every matter or thing Concerning the Enemy—but acknowledges that after being dismissed our Service—and Discarded by his flock—he in a fit of Desperation went Voluntarily into New York—with an Intention to go to England—(a place where Religion is so predominant, that any Clergyman especially a prespeterian must find bread).
        It’s a Custom with the Enemy when ever they meet with a Capital Caitiff—Which they think will serve their purpose—to send him to the Prevost & the more effectually to make the Villian he is to Ingraciate himself into the good Opinions of some of the prisoners, who when Liberated on parole he may appeal to if distrusted or Suspected by the Country.
        I don’t think that this fellow is sent as an Immediate Spy to Ascertain the Numbers & Situation of your troops—but I believe him to be Employed to poison the minds of the people & to act as an Occat[i]onel Spy—however your Excellency will best determine upon an Examination—but he is such a Complete adept in equivocation—& from his former profession so fully master of Hypocrisy & Dissimulation, that I believe you will not be able to draw any thing out of him.
        You’l find by all the late York papers an acct of the Surprisal of Fort Stanwix (alias) Schuyler—is it true—or is it to act a Counterpoise to Genl Sullivans expedition.
        We have nothing further from the enemy but that the refugees are numerous & troublesome and on the point of Starving, & that a body of troops as a Covering party is to take post in the English Neighbourhood whilst their gentry are carrying off the plunder which is for their own emolument—it is also said that there are 600 of them Embodied under a Colol C[u]yler.
        I am this moment Honored with your Excellency’s letter of the 17th I hope it may not be long before a General Distribution of Clothing will take place—for I believe we shall be Obliged to send off at least 100 men who are too naked to do duty—the 130 pair of Shoes will not furnish the one half that are actually barefoot. I am Your Excellency’s most Obt & very Hume Sert
        
          Anty Wayne
        
       